IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                  February 2, 2005 Session

  OVERNITE TRANSPORTATION CO. v. TEAMSTERS LOCAL UNION
                     NO. 480, ET AL.

                            Chancery Court for Davidson County
                                      No. 99-3105-III



                                 No. M2002-02116-SC-R11-CV


                                 ORDER - Filed May 20, 2005


        It appearing to the Court that the opinion released May 16, 2005, in this cause contained
an error which cannot be easily and immediately corrected;

        IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the opinion and
judgment filed May 16, 2005, in this cause be and the same is hereby vacated without
substitution of a corrected opinion and judgment therefor and without the taxing of costs.



                                                     PER CURIAM